FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



Exhibit 10.27
FIFTH AMENDED AND RESTATED
MASTER AIRCRAFT TIMESHARING AGREEMENT
This Master Aircraft Time Sharing Agreement ("Agreement") is dated as of
____________, 2010 and is between ___________________________ (the "Company"),
and each of the individuals whose name appears on Schedule 1 hereto, as the same
may be amended from time to time (each, a "Time Share Lessee").
Recitals: This Agreement is made under the following circumstances.
A.
The Company controls and operates in the legal capacity of lessee each of the
Aircraft (as defined and described below).

B.
The Company employs (or contracts for the services of) a fully qualified flight
crew to operate each Aircraft.

C.
Each Time Share Lessee is either a director, officer or high ranking executive
employee of the Company or of a corporation that controls or is under common
control with the Company.

D.
The Company has determined that, incident to the employment or directorship
relationship between the Time Share Lessees and the Company or the Company's
affiliates, it is to the benefit of the Company to permit the use of the
Aircraft by the Time Share Lessees for personal flight needs, to the extent
consistent with the scheduling needs of the Company, for many of the same
reasons that support use of the Aircraft by the Time Share Lessees for travel on
Company-related business, including but not necessarily limited to: enhancing
security and privacy; maintaining communication between the Company and its
directors, officers and high ranking executives; permitting the Time Share
Lessees in their capacity as directors, officers or high ranking executives to
work on Company-related business while traveling by providing a convenient,
private and confidential setting for the review of sensitive documents or the
conduct of confidential discussions by telephone or in person; and reducing
travel-related stress, delay and fatigue that might otherwise reduce efficiency
or delay the return to work; and the Company is therefore willing to sublease
the Aircraft, with flight crew, on a non-exclusive basis, to the Time Share
Lessees on a time sharing basis as defined in Section 91.501(c)(1) of the FAR.

E.
Each of the Time Share Lessees desires from time to time to sublease the
Aircraft, with a flight crew, on a non-exclusive basis, from the Company on a
time sharing basis.

F.
During the Term of this Agreement, the Aircraft will be subject to use by the
Company and/or other one or more subleases to third-parties.

G.
The Company and various of the Time Share Lessees entered into an Aircraft Time
Share Agreement dated as of December 8, 2004 (the "Original Agreement"), which
was subsequently amended by Amendment No. 2, also dated as of December 8, 2004,
to adjust the amount of the flight charges under Section 4.1, and which was
amended by Amendments No. 1 and No. 3, dated as of January 13, 2005 and February
3, 2005, respectively, adding certain other Time Share Lessees; by the Amended
and Restated Aircraft Time Sharing Agreement dated April 8, 2005, which in turn
was supplemented by Supplement No. 1 to Amended and Restated Aircraft Time
Sharing Agreement, dated as of May 17, 2005; by the Second Amended and Restated
Master Aircraft Time Sharing Agreement, dated as of January 25, 2006; by the
Third Amended and Restated Master Aircraft Time Sharing Agreement, dated as of
October 3, 2006; and by the Fourth Amended and Restated Master Aircraft Time
Sharing Agreement, dated as of May 21, 2008.

H.
Since May 21, 2008, (a) each of the prior Time Share Lessees, except those
listed on Schedule 1 attached hereto, has ceased to be a Time Share Lessee, and
(b) the Company has ceased to be the operator of certain of the Aircraft
described in the Fourth Amended and Restated Master Aircraft Time Sharing
Agreement.

I.
For convenience, the Company and the Time Share Lessees desire to restate the
Agreement, as amended, in its entirety.

J.
By virtue of executing the Original Agreement, one or more of the amendments to
the Original Agreement, or the Application To Be Bound, as the case may be, each
of the Time Share Lessees and former Time Share Lessees has authorized the
Company to execute and deliver this Agreement, and any necessary future
amendments, on their behalf, as more fully provided below.





--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



NOW, THEREFORE, the Company and each Time Share Lessee hereby agree as follows.
Section 1. Definitions.
1.1.     Specific Terms. As used in used in this Agreement, the following
defined terms have the following meanings.
"Agreement" is defined in the preamble.
"Aircraft" means each of the Airframes, the Engines, and the Aircraft Documents.
Such Engines shall be deemed part of the "Aircraft" whether or not from time to
time attached to the Airframe or removed from the Aircraft.
"Aircraft Documents" means, as to any Aircraft, all flight records, maintenance
records, historical records, modification records, overhaul records, manuals,
logbooks, authorizations, drawings and data relating to the Airframe, any
Engine, or any Part, that are required by Applicable Law to be created or
maintained with respect to the maintenance and/or operation of the Aircraft.
"Airframe" means each of the Airframes listed in Schedule 2 attached hereto and
made a part hereof, as the same may be amended from time to time as set forth
below, together with any and all Parts (including, but not limited to, landing
gear and auxiliary power units but excluding Engines or engines) so long as such
Parts shall be either incorporated or installed in or attached to the Airframe.
"Applicable Law" means, without limitation, all applicable laws, treaties,
international agreements, decisions and orders of any court, arbitration or
governmental agency or authority and rules, regulations, orders, directives,
licenses and permits of any governmental body, instrumentality, agency or
authority, including, without limitation, the FAR and 49 U.S.C. § 41101, et seq
., as amended.
"Business Day" means Monday through Friday, exclusive of legal holidays under
the laws of the United States, or the State of Ohio.
"Company" is defined in the preamble.
"Effective Date" means: (a) December 8, 2004, as to any person who was a Time
Share Lessee under the Original Agreement; (b) as to any other person who was a
Time Share Lessee before the date of this Agreement, the date of the prior
amendment to the Original Agreement, or the supplement thereto, whereby that
person became a Time Share Lessee; and (c) as to any other Time Share Lessee,
the date of this Agreement.
"Engines" means, as to each Airframe, the engines identified in Schedule 2 (or
any replacement or loaner engines), as the same may be amended from time to time
as set forth below, together with any and all Parts so long as the same shall be
either incorporated or installed in or attached to such Engine.
"FAA" means the Federal Aviation Administration or any successor agency.
"FAR" means collectively the Aeronautics Regulations of the Federal Aviation
Administration and the Department of Transportation, as codified at Title 14,
Parts 1 to 399 of the United States Code of Federal Regulations.
"Flight Charges" means the amount calculated under Section 4.1 below.
"Flight Hour" means each flight hour, calculated in tenths of an hour, of use of
the Aircraft by a Time Share Lessee, as recorded on the Aircraft hour meter.
"Headlease" means, as to any Aircraft, the Aircraft Lease Agreement between the
Owner and the Company, as the same may be amended from time to time, the terms
and conditions of which are incorporated into this Agreement by reference.
"Operating Base" means Port Columbus Airport, Columbus, Ohio.
"Operational Control" has the same meaning given the term in Section 1.1 of the
FAR. "Original Agreement" is defined in the recitals.
"Owner" means, as to each Aircraft, the registered owner of the Aircraft as
shown by the records of the FAA.
"Parts" means, as to any Aircraft, all appliances, components, parts,
instruments, appurtenances, accessories, furnishings or other equipment of
whatever nature (other than complete Engines or engines) which may from time to
time be incorporated or installed in or attached to the Airframe or any Engine
and includes replacement parts.
"Pilot in Command" has the same meaning given the term in Section 1.1 of the
FAR. "SIFL Rate" means the Standard Industry Fare Level rate as calculated in
accordance with the regulations of the Internal Revenue Service from time to
time in effect.
"Taxes" means all sales taxes, use taxes, retailer taxes, duties, fees, excise
taxes (including, without limitation, federal transportation excise taxes), or
other taxes of any kind which may be assessed or levied by any Taxing
Jurisdiction as a result of the sublease of the Aircraft to a Time Share Lessee,
or the use of the Aircraft by a Time Share Lessee, or the provision of a taxable
transportation service to a Time Share Lessee using the Aircraft.




--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



"Taxing Jurisdictions" means any federal, state, county, local, airport,
district, foreign, or other governmental authority that imposes Taxes.
"Term" means the term of this Agreement set forth in Section 3.
"Time Share Lessee" is defined in the preamble. Upon execution of any
supplements to Schedule 1, each person named in and signing the supplement will
become an additional Time Sharing Lessee, effective as of the date shown therein
as to that person.
1.2.
Other Terms. Unless otherwise specified, the following terms, whether or not
capitalized, will have the following meanings as used in this Agreement.
"Hereof", "herein", "hereunder" and similar terms refer to this Agreement as a
whole, and are not limited to the section or subdivision of this Agreement in
which the term appears. "Includes, "including" and similar terms mean without
limitation. "Person" includes any natural person, corporation, general or
limited partnership, limited liability company, other incorporated or
unincorporated association, trust, governmental body or other entity.

Section 2. Agreement to Sublease.
2.1.
Agreement to Sublease. The Company agrees to sublease the Aircraft to Time Share
Lessees on an "as needed and as available" basis, and to provide a fully
qualified flight crew for all flights of each Time Share Lessee, in accordance
with the terms and conditions of this Agreement.

2.2.
Independent Agreements. The Time Share Lessees are listed in a single document
for the sole purpose of convenience of the Company. This Agreement constitutes a
separate Time Sharing Agreement as between the Company and each Time Share
Lessee. Without limiting the preceding sentence:

2.2.1. The Company may from time to time agree to add additional persons as a
Time Share Lessee, without notice to the existing Time Share Lessees. Each such
agreement will be evidenced by a supplement to Schedule 1, signed by the Company
and the new Time Share Lessee(s), setting forth the new Time Share Lessee's
notice address, the date as to which this Agreement becomes effective as to the
new Time Share Lessee, and his or her commitment to be bound by this Agreement.
2.2.2. The rights and obligations of each Time Share Lessee are independent of
one another. Under no circumstances will any Time Share Lessee be deemed liable
for any monetary or non-monetary obligations of any other Time Share Lessee
hereunder, whether jointly, severally, or by way of suretyship or guaranty.
2.2.3. Termination of this Agreement as to any one or more of the Time Share
Lessees does not terminate the Agreement as to any other Time Share Lessee.
2.3.
Intent and Interpretation. The parties hereto intend that this Agreement
constitute, and this Agreement shall be interpreted as, a Time Sharing Agreement
as defined in Section 91.501(c)(1) of the FAR.

2.4.
Non-Exclusivity. Each Time Share Lessee acknowledges that the Aircraft is
subleased to Time Share Lessees hereunder on a non-exclusive basis, and that the
Aircraft will also be subject use by the Company and the Company's parent,
subsidiaries, and affiliates, and may also be subject to non-exclusive sublease
to others during the Term.

Section 3. Term. As to each Time Share Lessee, the Term begins on the Effective
Date, and ends on the December 31 next following; provided, however, that as to
any person added as a Time Share Lessee after the Effective Date pursuant to
Section 2.2.1 above, the Term will begin on the date specified in the supplement
to Schedule 1 adding the person as a Time Share Lessee. At the end of the
initial Term or any subsequent Term, this Agreement will automatically be
renewed for an additional one year Term. The foregoing notwithstanding:
A)
This Agreement ends automatically as to any Time Share Lessee when that Time
Share Lessee is neither an officer, director or employee of the Company nor of
any parent corporation, subsidiary or affiliate of the Company.

B)
Each Time Share Lessee may terminate this Agreement with or without cause on 30
days written notice to the Company, and the Company may terminate this Agreement
as to any one or more Time Share Lessees with or without cause on 30 days
written notice to the Time Share Lessee or Lessees in question, without need in
either case to notify any Time Share Lessee as to whom the Agreement is not
being terminated.

C)
The term of this Agreement has terminated as to all prior Time Share Lessees,
other than the persons listed as Time Share Lessees in Schedule 1.

D)
The Lease is terminated as to the Aircraft described in Schedule 3 attached
hereto and made a part hereof.





--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



Section 4. Payments.
4.1.
Flight Charges. Each Time Share Lessee shall pay the Company for each flight
conducted for that Time Share Lessee under this Agreement an amount equal to
that Time Share Lessee's pro rata share of the lesser of the amount calculated
under Section 4.1.1 and the amount calculated under Section 4.1.2.

4.1.1. An amount equal to the greater of (a) the SIFL Rate then in effect, or
(b) the product of the number of Flight Hours of the duration of the flight,
rounded to the nearest 1/10th of a Flight Hour, multiplied by the Total Direct
Costs Per Flight Hour for the make and model of Aircraft as published by Conklin
& de Decker Aviation Information , as updated from time to time; and
4.1.2. An amount equal to the maximum amount of expense reimbursement permitted
in accordance with Section 91.501(d) of the FAR, which expenses include and are
limited to:
a)fuel, oil, lubricants, and other additives;
b)travel expenses of the crew, including food, lodging and ground
transportation;
c)hangar and tie down costs away from the Aircraft's base of operation;
d)insurance obtained for the specific flight;
e)landing fees, airport taxes and similar assessments;
f)customs, foreign permit, and similar fees directly related to the flight;
g)in-flight food and beverages;
h)passenger ground transportation;
i)flight planning and weather contract services; and
j)an additional charge equal to 100% of the expenses listed in Section 4.1.2(a).
4.2.
Pro Rata Share. If two or more Time Share Lessees (which may include persons who
are lessees under other time sharing agreements with the Company) lease the
Aircraft for the same flight segment, each of them shall pay (a) all Flight
Charges attributed to him or her for that Flight Segment to the extent
calculated by the SIFL Rate, and (b) his or her pro rata share of the Flight
Charges for that Flight Segment that are not calculated by the SIFL Rate.

Section 5. Invoices and Payment. The Company shall initially pay all expenses
related to the operation of the Aircraft when and as such expenses are incurred.
Within 30 days after the last day of any calendar quarter during which any
flight for the account of a Time Share Lessee has been conducted, the Company
shall provide an invoice to that Time Share Lessee for an amount determined in
accordance with Section 4 above. If the rates in effect have not yet been made
available to the Company as of the last day of the calendar quarter, the Company
at its option may instead apply the latest rates then available, and the rate so
applied shall be final, or may instead defer the invoice until not later than 30
days after the rates become available to the Company. In either case, Time Share
Lessee shall remit the full amount of any such invoice, together with any
applicable Taxes under Section 6, to the Company within 30 days of the invoice
date.
Section 6. Taxes. None of the payments to be made by any Time Share Lessee under
Sections 4 and 5 of this Agreement includes, and each Time Share Lessee shall be
responsible for, and shall indemnify the Company and Owner against, any Taxes
that may be assessed or levied by any Taxing Jurisdiction as a result of the
sublease of the Aircraft to that Time Share Lessee, or the use of the Aircraft
by that Time Share Lessee, or the provision of a taxable transportation service
to that Time Share Lessee using the Aircraft. Without limiting the generality of
the foregoing, Time Share Lessees and the Company specifically acknowledge that
all Time Share Lessees' flights will be subject to commercial air transportation
excise taxes pursuant to Section 4261 of the Internal Revenue Code, regardless
of whether any such flight is considered "noncommercial" under the FAR. Time
Share Lessee shall remit to the Company all such Taxes together with each
payment made pursuant to Section 5.
Section 7. Scheduling Flights.
7.1.
Submitting Flight Requests. Each Time Share Lessee shall submit requests for
flights and proposed flight schedules to the Company as far in advance of any
given flight as possible, and in any case, at least 24 hours in advance of Time
Share Lessee's planned departure. Time Share Lessee shall provide the Company at
least the following information for each proposed flight at least 24 hours prior
to scheduled departure: departure airport; destination airport; date and time of
departure; the number of anticipated passengers; the nature and extent of
luggage and/or cargo to be carried; the date and time of return flight, if any;
and any other information concerning the proposed flight that may be pertinent
or required by the Company or the Company's flight crew or that may be required
by the FAR or other Applicable Law.

7.2.
Approval of Flight Requests. Each use of an Aircraft by a Time Share Lessee will
be subject to the Company's prior approval. The Company may approve or deny any
flight scheduling request in the Company's sole discretion. Scheduling requests
not approved in writing by 5:00 p.m. Columbus local time on the 2nd Business Day
after the





--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



request is received by the Company are deemed denied. The Company in its sole
discretion may disapprove any flight request submitted by a Time Share Lessee
and may determine which of the Aircraft, if any, to make available in response
to the Time Share Lessee's request. The Company has final authority over the
scheduling of the Aircraft, but shall use reasonable efforts to accommodate Time
Share Lessee's needs for approved flight requests and to avoid conflicts in
scheduling. If two or more Time Share Lessees make conflicting requests to use
the Aircraft, the Company in its sole discretion may determine which, if any, of
such requests to accommodate.
7.3.
Subordinated Use of Aircraft. Each Time Share Lessee's rights to schedule use of
the Aircraft during the Term of this Agreement are at all times be subordinate
to the Aircraft use requirements of the Company, and any parent corporation,
subsidiary or affiliate of the Company (each a "Company Related Entity"). The
Company and each Company Related Entity may at all times preempt any scheduled,
unscheduled, and anticipated use of the Aircraft by a Time Share Lessee,
notwithstanding any prior approval by the Company of the Time Share Lessee's
request to schedule a flight.

7.4.
Priority Use of Aircraft. Subject to Section 7.2, Time Share Lessees' rights to
schedule use of the Aircraft during the Term are at all times superior to the
Aircraft use requirements of any person to whom the Company has subleased or
hereafter subleases the Aircraft other than another Time Share Lessee or a
Company Related Entity (any such person an "Unrelated Sublessee"), and a Time
Share Lessee at all times may preempt any scheduled, unscheduled, and
anticipated use of the Aircraft by any Unrelated Sublessee.

Section 8. Title and Operation.
8.1.
Title and Registration; Subordination. Owners have exclusive legal and equitable
title to the Aircraft. The Company has priority leasehold possessory rights to
the Aircraft pursuant to the Headlease. Each Time Share Lessee acknowledges that
title to the Aircraft will remain vested in Owner. Each Time Share Lessee shall,
to the extent permitted by Applicable Law, do all such further acts, deeds,
assurances or things as may, (i) in the reasonable opinion of the Owner, be
necessary or desirable in order to protect or preserve the Company's title to
the Aircraft, and (ii) in the reasonable opinion of the Company, be necessary or
desirable in order to protect or preserve the Company's rights under the
Headlease. Any rights Time Share Lessee may have in or to the Aircraft by virtue
of this Agreement, including Time Share Lessee's rights to use of the Aircraft,
are in all respects subject and subordinate to Owner's rights and interests
under the Headlease, including, without limitation, the right of Owner to take
possession of the Aircraft and Engines upon the Company's default under the
Headlease. To the extent requested by Owner, its successors or assigns, each
Time Share Lessee shall take all action necessary to continue all right, title
and interest of Owner, its successors or assigns in the Aircraft under
Applicable Law against any claims of any Time Share Lessee and any persons
claiming by, through or under such Time Share Lessee.

8.2.
Aircraft Maintenance and Flight Crew. The Company shall be solely responsible
for maintenance, preventive maintenance and required or otherwise necessary
inspections of the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance, or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all Applicable Law, and within the sound
discretion of the pilot in command.

8.3.
Flight Crews. The Company shall provide to Time Share Lessee a qualified flight
crew for each flight conducted in accordance with this Agreement. The Company
may, if it so chooses, elect not to hire its own pilots for any given flight
hereunder, but to contract instead for pilot services from a third party vendor.
Whether or not the flight crew is supplied by a third party vendor, the flight
crew is under the exclusive command and control of the Company in all phases of
all flights conducted hereunder.

8.4.
OPERATIONAL CONTROL. THE COMPANY SHALL HAVE AND MAINTAIN OPERATIONAL CONTROLOF
THE AIRCRAFT FOR ALL FLIGHTS OPERATED UNDER THIS AGREEMENT. THE PARTIES INTEND
THAT THIS AGREEMENT CONSTITUTE A "TIME SHARING AGREEMENT" AS DEFINED IN SECTION
91.501(C)(1) OF THE FAR. THE COMPANY SHALL EXERCISE EXCLUSIVE AUTHORITY OVER
INITIATING, CONDUCTING, OR TERMINATING ANY FLIGHT CONDUCTED ON BEHALF OF A TIME
SHARE LESSEE PURSUANT TO THIS AGREEMENT.

8.5 .
Authority of Pilot In Command. Notwithstanding that the Company shall have
Operational Control of the Aircraft during any flight conducted pursuant to this
Agreement, the Pilot in Command, in his or her sole discretion, may terminate
any flight, refuse to commence any flight, or take any other flight-related
action which in the judgment of the Pilot in Command is necessitated by
considerations of safety. The Pilot in Command shall have final and complete
authority to postpone or cancel any flight for any reason or condition which in
his or her judgment would compromise the safety of the flight. No such action of
the Pilot in Command shall create or support any liability of the Company to a
Time Share Lessee for loss, injury, damage or delay.

8.6.
Force Majeure. The Company shall not be liable for delay or failure to furnish
the Aircraft and flight crew pursuant to this Agreement when such failure is
caused by government regulation or authority, mechanical difficulty, war, civil
commotion, strikes or labor disputes, weather conditions, acts of God or other
unforeseen or unanticipated





--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



circumstances.
Section 9. Headleases; Addition or Deletion of Aircraft. The Company shall
furnish a copy of any Headlease to any Time Share Lessee upon written request.
Any such copy shall be deemed proprietary information belonging solely to the
Company, and shall be treated as confidential by the Time Share Lessee. The
Company and the Owner from time to time, in their sole discretion, may amend,
modify or terminate any Headlease, or enter into one more new Headleases. Upon
notice to the Time Share Lessees, the Company may in its sole discretion modify
this Agreement by adding Aircraft to or deleting Aircraft from Schedule 2. The
notice shall be accompanied by a copy of the revised Schedule 2, showing the
effective date of the revised Schedule 2. Upon the sending of such notice, the
revised Schedule 2 shall for all purposes supersede all previous editions of
Schedule 2, the Term shall end as to any Aircraft that have been deleted from
Schedule 2, and shall begin as to any Aircraft that have been added to Schedule
2.
Section 10. Insurance. The Company shall maintain, or cause to be maintained
insurance in such amounts and against such perils and liability as is required
by time to time by the Headleases, including bodily injury and property damage,
liability insurance and all risks aircraft hull insurance, naming such loss
payees as the Headleases may require. Further, the Company will cause each Time
Share Lessee to be named as an Additional Insured on all such policies of
insurance, and the Company will provide any Time Share Lessee with a Certificate
of Insurance upon request.
Section 11. Use by Time Share Lessee. Each Time Share Lessee shall:
A)
Use the Aircraft solely for and on account of his or her own personal or
business use, and shall not use the Aircraft for the purpose of providing
transportation of passengers or cargo for compensation or hire;

B)
Refrain from incurring any mechanic's or other lien in connection with
inspection, preventative maintenance, maintenance or storage of the Aircraft,
whether permissible or impermissible under this Agreement;

C)
Not attempt to convey, mortgage, assign, lease, sublease, or any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien;
and

D)
Abide by and conform, during the Term, to all Applicable Laws, governmental and
airport orders, rules and regulations, as shall from time to time be in effect
relating in any way to the operation and use of the Aircraft by a time sharing
Time Share Lessee.

Section 12. Miscellaneous.
12.1.
Notices. All notices hereunder shall be delivered by hand, sent by reputable
guaranteed overnight delivery service, or sent by first-class United States
mail, certified, postage prepaid, return receipt requested. Notice shall be
deemed given when delivered or sent in the manner provided herein.

If to the Company:
 
If to Time Share Lessee:
 
 
 
Limited Brands Flight Department
 
Limited Brands Flight Department
4387 International Gateway
 
4387 International Gateway
Columbus, OH 43219
 
Columbus, OH 43219
 
 
 
Attention: Mr. Timothy P. Stehle
 



At any time, the Company may change its address for purposes of notices under
this Agreement by giving notice to the Time Share Lessees as set forth in this
Section 12.1, and any Time Share Lessee may change its address for purposes of
notices under this Agreement by giving notice to the Company as set forth in
this Section 12.1.
12.2. No Waiver. No purported waiver by either party of any default by the other
party of any term or provision contained herein shall be deemed to be a waiver
of such term or provision unless the waiver is in writing and signed by the
waiting party. No such waiver shall in any event be deemed a waiver of any
subsequent default under the same or any other term or provision contained
herein.
12.3. Entire Agreement. This Agreement sets forth the entire understanding
between the parties concerning the subject matter of this Agreement and
incorporates all prior negotiations and understandings. There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein. No representation or warranty has been made by or on behalf of
any party (or any officer, director, employee or agent thereof) to induce any
other party to enter into this Agreement or to abide by or consummate any
transaction contemplated by any terms of this Agreement, except representations
and warranties, if any, expressly set forth herein. No alteration, amendment,
change or addition to this Agreement shall be binding upon either party unless
in writing and signed by the party to be charged. Whenever in this Agreement any




--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



printed portion has been stricken out, whether or not any relative provision has
been added, this Agreement shall be construed as if the material so stricken was
never included herein and no inference shall be drawn from the material so
stricken out which would be inconsistent in any way with the construction or
interpretation which would be appropriate if such material were never contained
herein.
12.4.
No Agency or Partnership. Nothing contained in this Agreement shall be deemed or
construed by the parties hereto or by any third person to create the
relationship of principal and agent or of partnership or of joint venture.

12.5.
Successors and Assigns. Each and all of the provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto, and except as
otherwise specifically provided in this Agreement, their respective successors
and assigns, provided, however, that neither this Agreement, nor any rights
herein granted may be assigned, transferred or encumbered by any party. Any
purported or attempted transfer or assignment by either party without the
written consent of the other shall be void and of no effect; provided, however,
that the rights and obligations of the Company may be assigned without the
consent of the Time Share Lessees to any assignee of the Company's rights and
obligations under the Headlease.

12.6.
Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give any person other than the parties hereto and
their successors or assigns, any rights or remedies under or by reason of this
Agreement.

12.7.
Joint Preparation. This Agreement is to be deemed to have been prepared jointly
by the parties hereto, and any uncertainty or ambiguity existing herein, if any,
shall not be interpreted against any party, but shall be interpreted according
to the application of rules of interpretation for arm's-length agreements.

12.8.
Captions; Recitals. The captions and section numbers appearing this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.
The Recitals at the beginning of this Agreement are intended to give an
understanding of the factual background that led the parties to enter into this
Agreement. The Recitals are not intended to be warranties, representations,
covenants, or otherwise contractually binding.

12.9.
Prohibited or Unenforceable Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibitions or
unenforceability in any jurisdiction. To the extent permitted by applicable law,
each of the Company and Time Share Lessee hereby waives any provision of
applicable law which renders any provision hereof prohibited or unenforceable in
any respect.

12.10. Governing Law. The laws of the State of Ohio, without giving effect to
principles of conflicts of law, govern all matters arising under this Agreement,
including all tort claims.
12.11. Counterparts. This Agreement may be executed in several counterparts,
and/or by execution of counterpart signature pages which may be attached to one
or more counterparts, and all counterparts so executed shall constitute one
agreement binding on all of the parties hereto, notwithstanding that all the
parties are not signatory to the original or to the same counterpart. In
addition, any counterpart signature page may be executed by any party wherever
that party is located, and may be delivered by telephone facsimile transmission,
and any such facsimile transmitted signature page may be attached to one or more
counterparts of this Agreement, and such faxed signature(s) shall have the same
force and effect, and be as binding, as original signatures executed and
delivered in person.
12.12. Manual Signatures Required. Any acceptance, signature, execution or
validation of this Agreement or any written communication or written notice
required hereunder, shall be manually signed and delivered by hard copy or by
facsimile (whether telephonic or computer generated facsimiles such as, but not
limited to, jpg, PDF or tagged image files). No purported offer, acceptance, or
contract, amendment, or binding agreement in connection with this transaction
shall be made by automated agent, electronic agent, electronic mail, electronic
signature, telephonic voice mail, sound recording, or other electronic means of
any kind, all as such terms are defined in the Uniform Electronic Transactions
Act ("UETA", Ohio Revised Code Chapter 1306), the Electronic Signatures in
Global and National Commerce Act ("ESIGN", 15 U.S. Code Sections 7001 et seq.),
or any similar state or federal legislation. This Section is intended as an
express disclaimer of intent, and an express refusal, under UETA and ESIGN to
conduct this transaction by electronic means. This Section cannot be waived
except by manually signed, written consent of both parties.




--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



Section 13. Amendments, Addenda, Supplements, Schedules and Exhibits.
13.1
Amendments, Addenda, and Supplements. Each Time Share Lessee (including every
person who later becomes a Time Share Lessee) authorizes the Company at any
time, and from time to time, to do any or all of the following in the name of,
and on behalf of, the Time Share Lessee, which authorization and power is
coupled with an interest and shall be irrevocable:

13.1.1. Execute and deliver any document (including amendments, addenda or
supplements to this Agreement) evidencing:
(i)    The addition of any person or persons as Time Share Lessee;
(ii)    The cessation of the term of this Agreement as to any person or persons
as Time Share Lessee; or
(iii)    The addition, withdrawal or substitution of any of the Aircraft.
13.1.2. File any such document with the FAA and/or such other governmental
agencies or offices as the Company shall judge to be necessary or desirable.
13.2
Schedules and Exhibits. Each schedule or exhibit that is referred to in and
attached to this Agreement is incorporated in this Agreement by reference.

Section 14. DISCLAIMER. THE AIRCRAFT IS BEING SUBLEASED BY THE OPERATOR TO THE
TIME SHARE LESSEES HEREUNDER ON A COMPLETELY "AS IS, WHERE IS," BASIS, WHICH IS
ACKNOWLEDGED AND AGREED TO BY THE TIME SHARE LESSEES. THE WARRANTIES AND
REPRESENTATIONS SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL
OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AND THE
COMPANY HAS NOT MADE AND SHALL NOT BE CONSIDERED OR DEEMED TO HAVE MADE (WHETHER
BY VIRTUE OF HAVING SUBLEASED THE AIRCRAFT UNDER THIS AGREEMENT, OR HAVING
ACQUIRED THE AIRCRAFT, OR HAVING DONE OR FAILED TO DO ANY ACT, OR HAVING
ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO THIS AGREEMENT
OR OTHERWISE) ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE AIRCRAFT OR TO ANY PART THEREOF, AND SPECIFICALLY,
WITHOUT LIMITATION, IN THIS RESPECT DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES
CONCERNING THE TITLE, AIRWORTHINESS, VALUE, CONDITION, DESIGN, MERCHANTABILITY,
COMPLIANCE WITH SPECIFICATIONS, CONSTRUCTION AND CONDITION OF THE AIRCRAFT, OR
FITNESS FOR A PARTICULAR USE OF THE AIRCRAFT AND AS TO THE ABSENCE OF LATENT AND
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND AS TO THE ABSENCE OF ANY
INFRINGEMENT OR THE LIKE, HEREUNDER OF ANY PATENT, TRADEMARK OR COPYRIGHT, AND
AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING
ANY IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF
TRADE), WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF. EACH TIME SHARE LESSEE
HEREBY WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL EXPECTATION OF OR RELIANCE
UPON ANY SUCH AND OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE COMPANY
AND RIGHTS, CLAIMS AND REMEDIES OF TIME SHARE LESSEE AGAINST THE COMPANY,
EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT LIMITED TO
(I) ANY IMPLIED WARRANTY OF MERCHANTABILITY OF FITNESS FOR ANY PARTICULAR USE,
(II) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OF TRADE, (III) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN
TORT, WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF THE COMPANY, ACTUAL OR
IMPUTED, AND (IV) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF
OR DAMAGE TO THE AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO
THE AIRCRAFT, OR FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES.
Section 15. Truth In Leasing Disclosures. WITHIN THE TWELVE (12) MONTH PERIOD
PRECEDING THE DATE OF THIS AGREEMENT, EXCEPT TO THE EXTENT AN AIRCRAFT IS LESS
THAN TWELVE (12) MONTHS OLD, THE AIRCRAFT HAVE BEEN INSPECTED AND MAINTAINED IN
ACCORDANCE WITH THE FOLLOWING PROVISIONS OF TITLE 14 OF THE CODE OF FEDERAL
REGULATIONS (SAID TITLE 14 HEREINAFTER REFERRED TO AS THE "FEDERAL AVIATION
REGULATIONS" OR THE "FAR"): 91.409 (f) (3): A current inspection program
recommended by the manufacturer.
THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR ALL
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR 91.409 (f) (3).




--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED MASTER AIRCRAFT TIME SHARING AGREEMENT



THE COMPANY SHALL HAVE AND RETAIN OPERATIONAL CONTROL OF THE AIRCRAFT DURING ALL
OPERATIONS CONDUCTED PURSUANT TO THIS LEASE. EACH PARTY HERETO CERTIFIES THAT IT
UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.
THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED AND IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.














